DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on June 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahiro et al. (JP2014168091, Family JP5800053 cited in International Search Report).
Takahiro’s Production Example 1 (PE1) disclosed in [0059] and Table 1 demonstrates the preparation of ethylene/hexene copolymer in the presence of a metallocene catalyst with the following characteristics:

             						          Cis&Trans            Trisubstituted
                 Density  MI   Mw/Mn  Vinyl/1000C   Vinylidene/1000C   Vinylene/1000C   Vinylene/1000C   Total unsaturation/1000C 

PE1	  0.880     35    3.7             0.21                   0.22                     0.14                      0.16                          0.73

In PE1:  vinylene/total=(0.14+0.16)/0.73=0.41, and
	   vinylene/vinyl=(0.14+0.16)/0.21=1.42.
Apparently, PE1 meet all of the limitations of the olefin-based copolymer except Takahiro is silent about the Mw of PE1. However, Takahiro’s PE1 and the copolymer of the instant claims both are prepared in the presence of a metallocene catalysts, and metallocene catalysts are capable of provide olefin polymers with similar macrostructures.  It is further noted that MI is correlated to Mw when the olefin polymers have similar microstructures, i.e., olefin polymers with similar MI’s are expected to have similar Mw’s.  Under these circumstances, one of the ordinary skill in the art would have expected that the claimed Mw would be inherent in the ethylene copolymer of Takahiro’s PE1. 
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald, 205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed ethylene copolymer and Takahiro’s PE1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763